                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION




Kimberly S. INGRAM,                            ORDER FOR ATTORNEY’S FEES
                                                         under
                         Plaintiff,
                                             THE EQUAL ACCESS TO JUSTICE ACT
v.

Nancy A. BERRYHILL,
Acting Commissioner of Social Se-                      No: 5:17-00080-GCM
curity,

                         Defendant.




                                           ORDER

         Pursuant to the power of this court to award fees to a prevailing party other than

the United States incurred by that party in a civil action against the United States, includ-

ing proceedings for judicial review of agency action, under the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412(d), and in light of this court’s August 28, 2018 Judg-

ment remanding this case to Defendant Acting Commissioner for further administrative

proceedings and the parties Consent Motion,

         IT IS HEREBY ORDERED that the Defendant pay $2,844.36 in attorney fees in

full satisfaction of any and all claims Plaintiff may have in this case under the Equal Ac-

cess to Justice Act.

     Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 560 U.S. 586,

130 S. Ct. 1251 (2010), these attorney fees are payable to Plaintiff as the prevailing party

and are subject to offset through the Treasury Department’s Offset Program to sat-
isfy any preexisting debt Plaintiff may owe to the United States Government. If, subse-

quent to the entry of this Order, the Commissioner determines that Plaintiff owes no debt

to the United States that would subject this award of attorney’s fees to offset, the Com-

missioner may honor Plaintiff’s assignment of EAJA fees providing for payment of the

subject fees to Plaintiff’s counsel, rather than to Plaintiff. If, however, Plaintiff is discov-

ered to owe the government any debt subject to offset, the Commissioner shall pay any

attorney fees remaining after such offset to Plaintiff rather than to counsel. Should this

occur, any remaining fees made payable to Plaintiff shall be sent to her counsel.

    SO ORDERED.
                                     Signed: December 7, 2018
